Citation Nr: 1514554	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date earlier than December 5, 2013, for a 50 percent evaluation for migraine headaches.

2. Entitlement to service connection for diabetes mellitus, including as secondary to service-connected hypertension.

3. Entitlement to service connection for a balance problems and dizziness disorder including as secondary to service-connected hypertension and chronic renal insufficiency.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989 with subsequent periods of active duty for training in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  
July 2006, February 2007rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The July 2006 rating decision denied the Veteran's claim for service connection for balance problems with dizziness, including as secondary to his service-connected hypertension.  At that time, the RO granted the Veteran's claim for service connection for migraine headaches, also secondary to the service-connected hypertension, and assigned an initial disability rating of 10 percent, effective from November 29, 2005.  
The February 2007 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus, including as secondary to the hypertension.  The Veteran's claim of TDIU was denied in an August 2014 supplemental statement of the case.

In March 2009, during the pendency of this appeal, the RO increased the Veteran's disability rating for migraine headaches to 30 percent, effective from November 29, 2005.  In August 2014, the RO increased the Veteran's disability rating for migraine headaches to 50 percent, the maximum schedular rating, effective December 5, 2013.  In September 2014, the Veteran appealed the effective date of the 50 percent evaluation.  

In May 2012, the Board remanded the claims for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

On December 20, 2011, more than 90 days after certification of the appeal to the Board, the Veteran submitted a VA Form 21-22a to change his representation from Disable American Veterans (DAV) to himself.  After an appeal is certified to the Board, requests to change representation are subject to the restrictions set forth in 38 C.F.R. § 20.1304 (2014), which allow a change in representation only within 90 days of certification to the Board or if the Veteran can show good cause for changing representation.  In February 2015, the Veteran, through DAV, moved to allow the change in representation.  The Board finds that good cause is shown for the Veteran to revoke the representation by DAV, as representation by a third party affects the Veteran's privacy.  Therefore, representation by DAV is hereby deemed revoked and the Veteran shall proceed unrepresented.

Additional evidence was associated with the claims file since the last RO adjudication of the issues in August 2014.  However, the evidence is either not pertinent, or it is duplicative of evidence already associated with the claims file.  Accordingly, Board adjudication of the appeal may proceed without remand for RO initial consideration of the evidence.

The issues of service connection for a cardiac disorder and service connection for head trauma have been raised by the record in July 2007 and September 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to February 3, 2009, migraine headaches manifested as characteristic prostrating attacks occurring on an average once a month.  Beginning February 3, 2009, and no earlier, migraine headaches manifested as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. Diabetes mellitus was not manifest during service and it was not manifest within one year of separation from service.  Diabetes mellitus is not attributable to service.

3. Diabetes mellitus was not manifest during service or within one year of separation and is unrelated to service.

4.  Diabetes mellitus is unrelated (causation or aggravation) to service connected disease or injury.

5. A balance problems and dizziness disorder was not manifest during service and balance problems, dizziness, and organic diseases of the nervous system were not manifest within one year of separation from service.  A balance problems and dizziness disorder is not attributable to service.

6. A balance problems and dizziness disorder was not manifest in service and is unrelated to service-connected hypertension and service.


CONCLUSIONS OF LAW

1. The criteria for an effective date of February 3, 2009, and no earlier, for the award of a 50 percent evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, Diagnostic Code 8100 (2014).  

2.  Prior to February, 3, 2009 migraine was no more than 30 percent disabling.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, Diagnostic Code 8100 (2014).  

3. Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131,  1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4. Diabetes mellitus is not proximately due to, the result of, or aggravated by service-connected disease or injury. 38 C.F.R. §§ 3.102, 3.310 (2014). 

5. A balance problems and dizziness disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6. A balance problems and dizziness disorder is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. 38 C.F.R. §§ 3.102, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in as to the issues of service connection for diabetes mellitus, service connection for balance problems and dizziness, and entitlement to TDIU was satisfied by letters sent to the Veteran in April 2006 and April 2013.  The claims were last adjudicated in August 2014.

The August 2014 rating decision increased the evaluation of migraine headaches to 50 percent effective December 5, 2013.  Because the RO granted the Veteran's claim of entitlement to service connection for migraine headaches and an increased rating, such claims are now substantiated.  His filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).   Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This was accomplished in a statement of the case issued in March 2009.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, VA treatment records and examination reports, private treatment records and opinions, and lay statements have been associated with the record. 

During the appeal period, VA provided the Veteran with relevant examinations in February 2006, December 2006, February 2009, December 2013, and May 2014.  The respective examiners reviewed the Veteran's claims file and considered the Veteran's reported history.  All of the examiners examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  By obtaining the most recent VA treatment records, providing the Veteran with an examination addressing the current severity of his headaches, and by obtaining an August 2014 medical opinion on diabetes mellitus and dizziness and balance, the Appeals Management Center (AMC) complied with the Board's May 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the examinations and supplemental opinions are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

Headaches

The Veteran claims he is entitled to an effective date earlier than December 5, 2013, for a 50 percent evaluation of migraine headaches.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Here, the Veteran's migraine headaches are evaluated under Diagnostic Code 8100 for migraines.  Under Diagnostic Code 8100, a 30 percent disability rating is warranted for characteristic prostrating attacks occurring on average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

November 2005 VA treatment records show the Veteran presenting to the emergency room with a dull, squeezing headache beginning two days prior.  A December 2005 VA treatment note shows the Veteran denied having headaches.

A February 2006 VA examination reveals a reported history of headaches since 2005 with reoccurring attacks manifesting as stabbing pain with nausea, and light and noise sensitivity.  The Veteran reported that when the attacks occur, he is able to go to work, but requires medication.  The headaches reportedly averaged 2 times per week and lasted for 12 hours each.  The examiner noted that the ability to perform daily functions during flare-ups was impaired by an inability to concentrate.  The Veteran reported missing work four times per month due to the headaches. 

In an April 2006 statement, the Veteran reported continuing to take time off from work due to severe migraine headaches.  An August 2007 private doctor's note indicates the Veteran was being treated for a history of migraine headaches two to three times per month.  A May 2008 VA treatment note indicates a report by the Veteran that he has migraines about 2 times per month lasting about 1 to 1 and 1/ 2 days.

The results of a February 2009 VA examination show the Veteran reporting headaches which caused sensitivity to light and sound, stabbing pain in the eye and neck, vomiting, and the inability to get out of bed, limiting his days of work.  The Veteran reported experiencing the headaches on the average of three times per month lasting for one day.  During flare-ups, the Veteran was limited to staying in bed and could not perform daily functions.  He was found to be able to complete assigned work at less than 50 percent capability on other days due to dizziness from medication for migraine headaches and balance problems.  

A December 2013 VA headaches examination shows a history of headaches beginning "insidiously" in 2005 with six to sixteen hours of disability each.  The Veteran reported that the only difference between 2005 and the present was that the frequency increased from two headaches per week to three headaches per week.  The examiner found the typical duration of head pain to be less than 1 day, with very frequent prostrating and prolonged attacks of migraine headache pain. 

On this record, the Board finds that an effective date of February 3, 2009, is warranted for an evaluation of 50 percent for migraine headaches.  Such date represents the date of the February 2009 VA examination where it was indicated that the Veteran was unable to get out of bed while experiencing a headache and that the headaches typically lasted one day and they occurred on average three times per month.  

A higher evaluation is not warranted earlier than February 3, 2009 because prior to this date, frequent and prolonged episodes of complete prostration productive of severe economic inadaptability were not shown to a sufficient degree by credible evidence.  In December 2005, the Veteran denied headaches.  In February 2006, the Veteran reported being able to report to work during an episode, but requiring medication.  The functional capacity was noted as impaired concentration.  Thus, the Veteran's report in the December 2013 VA examination that the only difference between 2005 and now is the frequency of the headaches is contradicted by the credible evidence.  Although the Board acknowledges that the Veteran lost time from work due to headaches as early as February 2006, the disability picture does not more nearly approximate severe economic inadaptability until February 2009.  

Accordingly, the weight of the credible and probative evidence is against a finding of a higher evaluation prior to February 3, 2009.  Therefore, there is no reasonable doubt to be resolved in the Veteran's favor.

Diabetes Mellitus

The Veteran claims entitlement to service connection for diabetes mellitus, including as secondary to service-connected hypertension.  In particular, the Veteran claims that the medications prescribed to him for hypertension caused and continue to aggravate his diabetes.  The Veteran submitted numerous medical articles from the internet in support of his claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Here, the Veteran has not claimed nor does the evidence show findings of diabetes mellitus during service or within one year of separation from service in April 1989.  Diabetes mellitus was not "noted" during service and he did not have characteristic manifestations of the disease during service or within one year of separation.  Rather, the separation examination disclosed that urinalysis was negative for sugar and the endocrine system was normal.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A February 2006 VA treatment record notes abnormal blood sugar and urine and reveals a recommendation that the Veteran undergo a diabetes evaluation.  The December 2006 VA examination report noted that the Veteran had been suffering from diabetes mellitus for a year.  A February 2006 VA examination confirmed the diagnosis of diabetes mellitus, type II.  

A July 2012 medical opinion by the Veteran's private treating provider stated that the prescribed medications pravastatin or simvastatin likely "may have contributed to" an elevated blood sugar average in recent laboratory test results. 

An April 2013 independent medical evaluation report by a private physician discusses "metabolic syndrome," in which certain enumerated risk factors, when occurring together, increase the risk of developing cardiovascular disease and diabetes.  According to the report, the prevalence of metabolic syndrome in some studies is estimated to be 25 percent.  One "key" risk factor is obesity.  The report concludes that as likely as not there is a nexus between hypertension and type II diabetes mellitus via the "Metabolic Syndrome" clustering, and a likely as not there is a nexus between the Veteran having been treated with statin drugs and his development of type II diabetes mellitus via the clustering of several diagnoses termed the Metabolic Syndrome.  

The August 2014 VA medical examiner opined that the onset of diabetes mellitus corresponds to the Veteran's obesity, and that the Veteran's diabetes mellitus is less likely than not proximately caused by, due to, or aggravated by the service-connected hypertension disability, including as a consequence of medication prescribed to control or regulate hypertension.  The examiner supported his opinion by noting that the record of blood pressures to date fails to show a clear and unmistakable period of worsening from baseline.  Thus, no basis exists for establishing aggravation of diabetes mellitus by the service-connected hypertension.  The opinion further stated that a cause-effect relationship between obesity and type 2 diabetes has been established by a preponderance of the medical literature, whereas, a cause-effect relationship between hypertension and diabetes has not been established by preponderance of the medical literature.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's diabetes mellitus is not warranted.  With respect to secondary service connection, the preponderance of the evidence is against a finding that diabetes mellitus is proximately due to, the result of, or aggravated by, service-connected hypertension.  

The August 2014 VA medical examiner rendered a highly credible and probative opinion against a hypertension as a cause for diabetes.  In doing so, the examiner reviewed the Veteran's medical history, provided detailed and clear rationale, cited medical literature, and provided reasoning that is supported by the record.  

On the other hand, the Board assigns significantly less probative weight to the April 2013 private independent medical opinion.  Such opinion uses "Metabolic Syndrome" as a basis for the nexus.  Metabolic Syndrome, as reported in the April 2013 private medical opinion, includes non-service connected factors, and does not necessarily establish a cause and effect relationship or aggravation between the various factors.  Moreover, the August 2014 VA medical opinion acknowledged that medical literature exists finding a cause-effect relationship between hypertension and diabetes; however, the possible association was rejected in this case..  Accordingly, the Board finds the August 2014 medical opinion outweighs the private medical opinion, as well as the medical literature submitted by the Veteran describing links between diabetes and hypertension medications.

With respect to other private and treatment provider opinions to the effect that medications "likely" "may have contributed to" an elevated blood sugar average, the Board finds the language used in these opinions to be weak.  Therefore, they are less credible and their probative value is minimal, especially in comparison to the August 2014 VA medical opinion.

The Board also finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran that his diabetes mellitus is the result of his service connected hypertension and the medicines taken for it because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

For the foregoing reasons, the preponderance of the evidence is against a finding that diabetes mellitus was incurred in service or is proximately caused by, due to, or aggravated by the service-connected hypertension disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Gilbert, 1 Vet. App. at 53.

Balance Problems and Dizziness

The Veteran claims entitlement to service connection for a balance problem and dizziness disorder including as secondary to service-connected hypertension and chronic renal insufficiency.  The requirements for establishing service connection discussed in the foregoing section regarding diabetes mellitus apply here as well.

On this record, service treatment records and an April 1989 report of medical examination are unremarkable for dizziness.  In April 1989 and February 1990 medical history reports, the Veteran denied dizziness and fainting spells, and denied illness or injury other than high blood pressure, and other not pertinent conditions.

In a February 2006 statement, the Veteran claimed the medication taken for migraine attacks leaves him weak and dizzy.  The report of the December 2006 VA examination for diabetes mellitus stated that Veteran's diabetes mellitus affects the heart resulting in sharp pain, shortness of breath, dizziness, and easy fatigue.  

A June 2007 treatment note stated "ENG results suggest abnormal vestibular function, AD."  August 2007 rotary chair test results were reported to be consistent with normal vestibular function and inconsistent with vestibular dysfunction.  The test report indicated possible non-vestibular causes of dizziness to be "peripheral neuropathy, anxiety, blood sugar levels, etc."

An October 2007 treatment note shows the Veteran reporting dizziness with walking, and denying dizziness with first standing or when sitting or changing positions.  A December 2007 VA treatment record shows that the Veteran was taken off prescribed Topamax because of the Veteran's reports of dizziness, but that the dizziness did not improve after discontinuation of Topamax.  A September 2008 VA treatment note shows VA advising the Veteran of possible side effects of the medication topiramate, which include dizziness and motor retardation.

In the February 2009 VA examination, the Veteran reported experiencing dizziness from his medication for migraine headaches, and indicated he had balance problems.  There was no evidence of hand tremor on examination.  

As noted above, the Veteran submitted an April 2013 independent medical evaluation by a private physician.  With respect to this issue, the report states that as likely as not, there is a nexus between the Veteran's hypertension and his dizziness-dysequilibrium, since vestibular causes have been ruled out.  The report also references an "attached" Progress Report which purportedly shows that "my non-vestibular dizziness is more likely caused by high blood sugar levels that was elevated by pravastatin and simvastatin which have caused peripheral neuropathy."

August 2014 VA medical examiner opined that after a review of the Veteran's file, the probative evidence indicates that the Veteran's dizziness is appropriately classified as non-specific, and therefore not associated with either hypertension (i.e. no excessively high blood pressures) or hypertensive medication (i.e. no low blood pressures causing presyncope, and no medication adverse reactions causing balance problems).  The examiner concluded that the Veteran's balance problem/dizziness is less likely than not proximately caused by, due to, or aggravated by the service-connected hypertension disability, including as a consequence of medication prescribed to control or regulate hypertension.  The examiner reasoned that all available records point to onset of dizziness in 1998 and peak dizziness symptomatology during 2007-2008, and that all recorded blood pressures fail to indicate dizziness precipitated by low blood pressure, or excessively high blood pressure.  The examiner considered that vestibular causes were excluded, whether there was any record of adverse drug reactions associated with the use of antihypertensive medication, and evidence of blood pressures in comparison to the Veteran's baseline. 

On this record, service connection of this issue is not warranted.  The Veteran has not claimed nor does the evidence show findings of organic diseases of the nervous system during service or within one year of separation.  In fact, the service treatment records are unremarkable for balance problems and dizziness.  The Veteran denied such problems at separation, and, furthermore, he does not allege such in-service incurrence.  

With respect to secondary service connection, the preponderance of the evidence is against a finding that a dizziness and balance problems disorder is proximately due to, the result of, or aggravated by, service-connected hypertension, including as a result of the medications taken to treat hypertension.

In this regard, the Board finds the August 2014 VA medical opinion to be highly credible and probative.  The examiner reviewed the Veteran's medical history, provided detailed and clear rationale, cited medical literature, and provided reasoning that is supported by the record.  In doing so, the examiner concluded that the Veteran's non-specific dizziness is less likely than not (less than 50 percent probability) proximately caused by, due to, or aggravated by the service-connected hypertension disability, including as a consequence of medication prescribed to control or regulate hypertension.  

The Board notes that the April 2013 private medical report found a nexus between hypertension and dizziness/dysequilibrium because vestibular causes have been ruled out.  This logic suggests that there are no non-vestibular causes of dizziness other than hypertension.  However, the August 2014 VA examiner cited a reference to four different types of dizziness and concluded that the Veteran's is of the non-specific type.  Accordingly, the Board assigns less probative weight to the private independent medical opinion than the August 2014 VA examiner's opinion.  For this reason, the August 2014 medical opinion also outweighs the medical literature submitted by the Veteran describing links between dizziness and hypertension medications.

The Board also finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran that his diabetes mellitus is the result of his service connected hypertension and the medicines taken for it because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  Furthermore, the medical opinion outweighs treatment notes which inconsistently note dizziness due to medications on some occasions and that a stoppage of medication did not improve the Veteran's symptoms on another occasion.

For the foregoing reasons, the preponderance of the evidence is against a finding that a balance problems and dizziness disorder was incurred in service or is proximately caused by, due to, or aggravated by the service-connected hypertension disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Gilbert, 1 Vet. App. at 53.


ORDER

An effective date of February 3, 2009 for a 50 percent evaluation of migraine headaches is granted.

An evaluation in excess of 30 percent for migraine prior to February 3, 2009 is denied.

Service connection for diabetes mellitus, including as secondary to service-connected hypertension, is denied.

Service-connection for a balance problems and dizziness disorder, including a secondary to service-connected hypertension and chronic renal insufficiency, is denied.





REMAND

This issue of entitlement to TDIU is remanded to the AOJ for further development.  During the majority of the appeal, the Veteran remained employed, although he claims he was underemployed due to his service connected disabilities.  In a September 2014 statement and the February 2015 appeal brief, the Veteran indicated that he was no longer employed after experiencing a heart attack in January 2014, which he claims is due to the service-connected hypertension. 

As noted in the Introduction, the issue of service connection for a cardiac disorder due to the January 2014 heart attack is referred for RO consideration of a claim for service connection.  As the Veteran now claims that the heart attack is responsible for his current unemployment, the issue of TDIU is inextricably intertwined with the issue of service connection for a cardiac disorder.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records relating to his unemployment.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2. Ask the Veteran to update the information in his May 2013 Application for Increased Compensation Based on Unemployability relating to his currently claimed unemployment.  Additionally, ask the Veteran for further information about the circumstances surrounding his current unemployment, to include date of employment termination, reason for termination, and whether it was voluntary or involuntary, and ask the Veteran for any employment records relating to the termination.

3. After completing the above actions, conduct any other development as may be indicated, to specifically include whether an additional medical opinion is warranted regarding the claim for TDIU.

4. If upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


